Holt, Judge,
delivered the following opinion:
This hill was filed October 4th, 1902. Appearance was entered on the proper rule day, to wit, November 3d, 1902. On December 1st following, a writing was filed by the defendant, José Nevarez y Landron, called a demurrer; hut there was no affidavit filed of the client that it was not interposed for delay, or any certificate by the solicitor that it was well founded in law. A demurrer without such affidavit and certificate is fatally defective. It may be disregarded, and a decree pro conr fesso entered.
On December 2d, 1902, an order pro confesso as to the bill *227was entered. A motion, supported by grounds, to set aside the pro confesso order, was filed herein on December 8th, 1902; and notice having been given, it is, on this December 15th, 1902, heard. A certificate to the demurrer in due form by the solicitor is now presented, also a proper affidavit of the client. There is’ no decree in the case, and the failure to filé such certificate and affidavit with the demurrer appears to have resulted from an oversight of the solicitor. The motion to set aside the order pro confesso is sustained and the same set asida. The affidavit and certificate are ordered to be filed and the cause to proceed in due form.